DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe (US 2021/0013922).
As to claim 14, Watanabe discloses a control module 3 (see at least figure 1), comprising: a wanted-signal connection 5; a control-data connection Sa (see paragraphs [0028]-[0034], [0039]); and a transfer unit 20 designed alternately to emit a plurality of wanted signals via the wanted-signal connection 5 in a control-module transmit operating mode and to receive a plurality of wanted signals via the wanted-signal connection in a control-module receive operating mode (see paragraphs [0016], [0017], [0035], [0036]), the control-data connection Sa is connected to a digital data network (see paragraphs [0028]-[0034] which disclose Sa are digital control signals; therefore, the transmission line to carry digital control signals Sa disclosed at paragraph [0039] reads on “a digital data network” as claimed), the transfer unit 20 emits via the control-data connection Sa a plurality of control data that indicates whether the control module is in the control-module transmit operating mode or in the control-module receive operating mode (see paragraphs [0035], [0036]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 11-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2021/0013922) in view of Lam (US 2017/0099608).
As to claim 1, Watanabe discloses a compensator module 4 (see at least figure 1), comprising: a wanted-signal connection 5 for transferring a plurality of wanted signals; a radio-frequency module 13 for amplifying the wanted signals; a control-data connection Sa (see paragraph [0039]) for receiving a plurality of control data (see paragraphs [0028]-[0034]); and the control-data connection Sa is connected to a digital data network (see paragraphs [0028]-[0034] which disclose Sa are digital control signals; therefore, the transmission line to carry digital control signals Sa disclosed at paragraph [0039] reads on “a digital data network” as claimed), switching unit (13a, 13b) switches the radio-frequency module 13 between a compensator-module transmit operating mode and a compensator-module receive operating mode according to the control data Sa (see paragraphs [0016], [0017], [0035], [0036]).
Watanabe fails to disclose that the compensator module 4 comprises a processing unit processing the control data and driving the radio-frequency module.  Lam discloses a compensator module 920 (see at least figure 9) comprising a processing unit 915 processing a control data and driving a radio-frequency module 920 (see paragraphs [0057], [0058]; it is noted that the claimed “a control data” reads on “control” signals connected to terminal 918 of the processing unit 915 in figure 9).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Lam to Watanabe, in order to improve the performance of the compensator module (as suggested by Lam at paragraphs [0057], [0058]).
	As to claim 2, Watanabe discloses an antenna 2 (see figure 1) emitting and receiving the wanted signals.
	As to claim 4, Watanabe discloses the wanted-signal connection is connected to an antenna cable 5 (see figure 1, paragraph [0021]).
	As to claim 5, Watanabe discloses the radio-frequency module 13 (See figure 1) has a transmit path containing a power amplifier 11 and a receive path containing a low-noise amplifier 12.
	As to claim 6, Watanabe discloses the transmit path is used in the compensator-module transmit operating mode and the receive path is used in the compensator-module receive operating mode (see paragraphs [0016], [0017]).
As to claim 7, the combination of Watanabe and Lam fails to disclose that the processing unit 915 (see Lam, figure 9 which shows controller 915) is a processor or a microcontroller.  The examiner, however, takes Official Notice that implementing a controller by a processor or a microcontroller is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify the combination of Watanabe and Lam as claimed, in order to improve signal processing speed of the compensator module.
As to claim 11, Watanabe discloses the compensator module has a voltage-supply connection (see figure 1, paragraph [0053]).
As to claim 12, Watanabe discloses the compensator module 4 is integrated in a control unit that is fit in a motor vehicle (see paragraphs [0012], [0013], [0020]).
As to claim 13, the combination of Watanabe and Lam fails to disclose that the control unit has an integral mobile communications antenna, an integral radio antenna, and/or an integral GNSS antenna.  The examiner, however, takes Official Notice that a vehicle control unit which has an integral mobile communications antenna, an integral radio antenna, and/or an integral GNSS antenna is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify the combination of Watanabe and Lam as claimed, in order to provide more services to the users.
As to claim 15, it is rejected for similar reasons with respect to independent claim 1 as set forth above.  Watanabe further discloses a control module 3 (see at least figure 1) including a wanted-signal connection 5, a control-data connection Sa (see paragraphs [0028]-[0034], [0039]), and a transfer unit 20 designed alternately to emit the wanted signals via the wanted-signal connection 5 of the control module 3 in a control-module transmit operating mode and to receive the wanted signals via the wanted-signal connection of the control module in a control-module receive operating mode (see paragraphs [0016], [0017], [0035], [0036]), the transfer unit 20 emits via the control-data connection Sa of the control module 3 the control data that indicates whether the control module 3 is in the control-module transmit operating mode or in the control-module receive operating mode (see paragraphs [0035], [0036]), the wanted-signal connection 5 of the compensator module 4 is connected to the wanted-signal connection 5 of the control module 3, the control-data connection Sa of the compensator module 4 and the control-data connection Sa of the control module 3 are connected to a shared digital data network (see paragraph [0039]), the processing unit switches the radio-frequency module 13 between a compensator-module transmit operating mode and a compensator-module receive operating mode according to the control data (see paragraphs [0016], [0017], [0035], [0036]).
As to claim 16, it is rejected for similar reasons with respect to independent claim 15 as set forth above.
As to claim 17, Watanabe does disclose the wanted-signal connection, the control-data connection are separate from one another (see paragraph [0039]), but fails to disclose the wanted-signal connection, the control-data connection, and the voltage-supply connection are separate from one another.  Lam discloses a wanted-signal connection 123 (see figure 9), a control-data connection 918, and a voltage-supply connection 916 are separate from one another.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Lam to Watanabe, in order to provide better signal isolation between the wanted-signal connection, the control-data connection, and the voltage-supply connection.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2021/0013922) in view of Lam (US 2017/0099608) as applied to claim 1 above, and further in view of Suzuki (US 2014/0357311).
As to claim 3, the combination of Watanabe and Lam fails to disclose the digital data network Sa (see Watanabe, figure 1) is an Ethernet-based data network, a MOST data network, or a CAN data network.  Suzuki discloses an Ethernet-based data network 50 (see at least figure 6) connected to a compensator module 100A.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Suzuki to the combination of Watanabe and Lam, because Ethernet-based data network has advantages such as very high communication speed, and a high level of security from any third-party access and hacking.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2021/0013922) in view of Lam (US 2017/0099608) as applied to claim 1 above, and further in view of Dykyy (US 2016/0044601).
As to claim 8, the combination of Watanabe and Lam fails to disclose the compensator module detects a measured value and transfers the measured value to the processing unit.  Dykyy discloses a compensator module 100 (see figure 1) detects a measured value and transfers the measured value to a processing unit (see paragraphs [[0022], [0031], [0060]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Dykyy to the combination of Watanabe and Lam, in order to sure that wanted signals are transmitted at a desired level (as suggested by Dykyy).
As to claim 9, the combination of Watanabe, Lam and Dykyy discloses the processing unit transfers the measured value via the control-data connection (see Dykyy, paragraphs [0060], [0062], [0068], [0069]).
As to claim 10, the combination of Watanabe, Lam and Dykyy discloses the processing unit 7 drives the radio-frequency module according to the measured value (see Dykyy, paragraphs [0031], [0051]).
Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive.
Claim 14 stands rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watanabe (US 2021/0013922).
Regarding claim 14, applicant asserts that:
“Watanabe describes that the cited transmission line carrying the digital control signals Sa is a “signal line” that directly connects the cited control module 3 to the compensation device 4 (paragraph [0039]). Even if a signal line is capable of transmitting a digital signal, one with ordinary skill in the art would still not consider such a single digital data line to be a “digital data network”. A network in the computing context is commonly understood by those with ordinary skill in the art and defined as “a number of interconnected computers, machines, or operations” (Google Dictionary). The present invention describes that this digital data network is an existing network connecting other modules in addition to the control module and the compensation module; a digital data network connecting a number of computing elements. The signal line carrying the digital control signals Sa in Watanabe is only a single line that directly connects the cited control module 3 to the compensation device 4 and thus would not be understood by one with ordinary skill in the art as a “digital data network” as claimed. Watanabe therefore does not disclose “a control module, comprising: a wanted-signal connection; a control-data connection ... the control-data connection is connected to a digital data network” as claimed in claim 14. Independent claim 14 is allowable over Watanabe.”
Emphasis added by the examiner.
The examiner, however, disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “A network in the computing context is commonly understood by those with ordinary skill in the art and defined as “a number of interconnected computers, machines, or operations” (Google Dictionary)”; “The present invention describes that this digital data network is an existing network connecting other modules in addition to the control module and the compensation module; a digital data network connecting a number of computing elements”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
According to Merriam-Webster, a network is defined as “a system of lines or channels resembling a network”.  Therefore, a system of a first transmission line 5 and a separate line as disclosed at paragraph [0039] of Watanabe reads on “a digital data network” as claimed for the broadest reasonable interpretation.
Claims 1-2, 4-7, 11-13, 15-17 stand rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2021/0013922) in view of Lam (US 2017/0099608).
Regarding claims 1, 15, and 16, they are discussed for similar reasons with respect to claim 14 as set forth above.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2021/0013922) in view of Lam (US 2017/0099608) as applied to claim 1 above, and further in view of Suzuki (US 2014/0357311).
Regarding claim 3, it is discussed for similar reasons with respect to claim 14 as set forth above.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2021/0013922) in view of Lam (US 2017/0099608) as applied to claim 1 above, and further in view of Dykyy (US 2016/0044601).
Regarding claims 8-10, they are discussed for similar reasons with respect to claim 14 as set forth above.
For the foregoing reasons, the examiner contends that the rejections to claims 1-17 are proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646